Citation Nr: 1205601	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left foot injury with second and third toe scars and partial amputation of the second terminal phalanx.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to August 1959

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the Board in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a left foot injury, with second and third toe scars and partial amputation of the second terminal phalanx, are the result of the Veteran's active duty service.


CONCLUSION OF LAW

Residuals of a left foot injury, with second and third toe scars and partial amputation of the second terminal phalanx, were incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran has been granted the benefit he is seeking, it is determined that the VCAA has been complied with.  See 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).

II.  The Merits of the Claim

The Veteran alleges that he injured his left foot and toes in service while he was stationed at a remote radar site in Iceland working in a motor pool.  The Board concurs.



	(CONTINUED ON NEXT PAGE)
Relevant Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he had certain injuries during service or that he experienced certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran alleges that he injured his left foot and toes in service while he was stationed at a remote radar site in Iceland working in a motor pool.  He indicated that he was treated by a medic, as there were no doctors stationed on this remote base.  

The Board notes that the Veteran's service medical records were not associated with the claims folder.  After an extensive search, the RO determined that the Veteran's service records were lost in the 1973 fire of the National Personnel Records Center (NPRC).  The RO made an exhaustive search to rebuild the Veteran's file, but was unable to do so.  NPRC indicated that a review of the morning reports from January 1958 through July 1958, did not include any remarks about the Veteran and no sick reports were available.  

The Board concedes that the Veteran has a current disability.  The September 2004 VA examination found osteophyte changes in the proximal phalanx of the great toe and a deformed distal phalanx of the second toe diagnosed as residuals of an injury on the second and third toe of the left foot with partial amputation of the terminal phalanx of the second toe.  Thus, the Veteran has satisfied the first element under Shedden, supra.

The remaining question, since there are no service medical records available, is whether a medical nexus exists between the Veteran's current disability and his alleged injury in service.  

The Veteran was afforded VA examination in September 2004 and February 2011.  At the September 2004 examination, the Veteran provided a summary of the events surrounding his reported injury in service.  He indicated that while working at a remote post in Iceland he injured his foot in a fan while working on a truck.  He reported that the injury resulted in laceration and partial amputation of the second toe of the left foot and laceration of the third toe of the left foot.  The Veteran stated that his injuries were dressed and wrapped and he was off duty for a few days.  As noted, an x-ray revealed osteophyte changes in the proximal phalanx of the great toe and a deformed distal phalanx of the second toe diagnosed as residuals of an injury on the second and third toe of the left foot with partial amputation of the terminal phalanx of the second toe.  The examiner noted that since the Veteran's service medical records were not associated with the claims file he was unable to provide an opinion without resort to speculation.  

At the February 2011 VA examination, the examiner confirmed a diagnosis of residuals of an injury on the second and third toe of the left foot with partial amputation of the terminal phalanx of the second toe and also opined that he was unable to provide an opinion without resort to speculation because the Veteran's service medical records were not available.  

Additional evidence in support of the Veteran's claim consists of his testimony from the July 2010 hearing and his lay statements that recount his description of events that took place while in service and two statements from his sister, which include information pertaining to the Veteran's injury in service.  See Rucker, supra.  There is no evidence of record that tends to disprove the Veteran's claim.  

The Veteran's statements and testimony in support of his claim allege a continuity of symptoms since his injury during active duty military service.  He is competent to give evidence about what he experienced, such as his symptoms of foot pain.  Layno, supra.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for a left foot injury is warranted.  The evidence in this case is in equipoise regarding the question of whether the Veteran's current left foot disability is related to an injury sustained during the Veteran's military duty.  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection for a left foot disability is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert, supra.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of a left foot injury with second and third toe scars and partial amputation of the second terminal phalanx is granted, subject to the criteria governing the award of monetary benefits.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


